Order entered April 7, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00028-CV

                     THE STATE OF TEXAS, Appellant

                                        V.

                MESQUITE CREEK DEVELOPMENT, INC.,
              A GEORGIA CORPORATION, ET AL., Appellees

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-14-05842-B

                                    ORDER

      Before the Court is appellees’ April 3, 2020 third motion for an extension of

time to file their brief on the merits. We GRANT the motion and extend the time

to April 15, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE